     Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 1 of 64
             E-FILED 2020 SEP 28 3:54 PM MUSCATINE - CLERK OF DISTRICT COURT




                IN THE IOWA DISTRICT COURT FOR MUSCATINE COUNTY

JEFFREY MALLY,                                    )
                                                  )
        Plaintiff,                                )
                                                  )        No:
v.                                                )
                                                  )        ORIGINAL NOTICE
MUSCATINE LOGISTICS LLC,                          )
                                                  )
        Defendant.                                )

TO THE ABOVE NAMED DEFENDANT: MUSCATINE LOGISTICS LLC, c/o C T
Corporation System, 400 E. Court Ave., Des Moines, IA 50309

        You are hereby notified that there is now on file in the office of the clerk of the above court, a
Petition in the above-entitled action, a copy of which Petition is attached hereto. The plaintiff’s attorney
is John F. Doak (AT0002143), Katz Nowinski P.C., whose address is 1000 - 36th Avenue, IL 61265,
telephone: 309-797-3000, fax: 309-797-2167 and email: jdoak@ katzlawfirm.com.


        You are further notified that unless, within twenty (20) days after service of this Original Notice
upon you, you serve, and within a reasonable time thereafter file, a motion or answer in the Iowa District
Court for Scott County, at the county courthouse in Davenport, Iowa, judgment by default will be
rendered against you for the relief demanded in the Petition. This county utilizes electronic filing and you
should refer to Iowa Court Rules Chapter 16 for general rules and information on electronic filing.
(SEAL)

                                                  ______________________________
                                                  CLERK OF THE COURT
                                                  Scott County Courthouse
                                                  Davenport, Iowa
                                                                   If you require the assistance of auxiliary aids
                                                                   or services to participate in court because of
                                                                   a disability, immediately call your District ADA
                                                                   Coordinator at 328-4145. (If you are hearing
                                                                   impaired, call Relay Iowa TTY at 1-800-735-
                                                                   2942).




                                                                                             EXHIBIT
                                                                                                    A
  Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 2 of 64
              E-FILED 2020 SEP 29 8:32 AM MUSCATINE - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV025801
                                                                             County     Muscatine
Case Title    JEFFREY MALLY V. MUSCATINE LOGISTICS LLC

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (563) 328-4145 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued   09/29/2020 08:32:54 AM




District Clerk of Muscatine                  County

/s/ Traci Harper
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 3 of 64
     E-FILED 2020 SEP 28 3:54 PM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 4 of 64
     E-FILED 2020 SEP 28 3:54 PM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 5 of 64
     E-FILED 2020 SEP 28 3:54 PM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 6 of 64
     E-FILED 2020 SEP 28 3:54 PM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 7 of 64
     E-FILED 2020 SEP 28 3:54 PM MUSCATINE - CLERK OF DISTRICT COURT
              Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 8 of 64
                       E-FILED 2020 OCT 14 9:39 AM MUSCATINE - CLERK OF DISTRICT COURT




                                                RETURN OF SERVICE
                                     In the IA District Court for MUSCATINE COUNTY COURT


                       JEFFREY MALLY                                VS                MUSCATINE LOGISTICS LLC

 Sheriff #: 20024874
 Case #: LACV025801
 Received: 10/2/2020
 Service Number: 70303


STATE OF IOWA POLK COUNTY } §

I certify that I served a copy of:
X ONP/Jury Demand

On: 10/9/2020 9:00:00 AM
To: MUSCATINE LOGISTICS LLC by delivering a copy to LISA DARRELL
         a person at least 18 years of age described as R/A
Manner Served: COMPANY REPRESENTATIVE
Address of Service: 400 E Court Ave, Des Moines, IA 50309
Notes:

                                                           Attempts
 Date: 10/9/2020 9:00:00 AM
 Address: 400 E Court Ave, Des Moines, IA 50309
 Note:




                                FEES                                 Kevin J Schneider, Sheriff of Polk County, Iowa
                                                    Total: $61.15




                                                                     Deputy/Server: Jeffrey Funaro




                                                                         Entered by Janet Lose - 10/14/2020 9:09:46 AM.
       Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 9 of 64
            E-FILED 2020 OCT 27 1:49 PM MUSCATINE - CLERK OF DISTRICT COURT




               IN THE IOWA DISTRICT COURT FOR MUSCATINE COUNTY


 JEFFREY MALLY,                                  Case No. LACV025801

         Plaintiff,

 vs.                                                    NOTICE OF APPEARANCE

 MUSCATINE LOGISTICS, LLC,

         Defendant.



        Brock J. Pohlmeier of the law firm of Jackson Lewis P.C., 10050 Regency Circle, Suite
400, Omaha, Nebraska 68114, hereby enters his appearance on behalf of Defendant, Muscatine
Logistics, LLC, in the above-captioned matter.

         DATED this 27th day of October, 2020.

                                            Respectfully submitted,

                                            MUSCATINE LOGISTICS, LLC, Defendants

                                            /s/ Brock J. Pohlmeier
                                            Sarah J. Millsap, AT0007538
                                            Brock J. Pohlmeier, AT0014041
                                            Jackson Lewis P.C.
                                            10050 Regency Circle
                                            Suite 400
                                            Omaha, NE 68114
                                            Brock.pohlmeier@jacksonlewis.com
                                            Sarah.millsap@jacksonlewis.com

                                            ATTORNEYS FOR DEFENDANT
    Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 10 of 64
            E-FILED 2020 OCT 27 1:49 PM MUSCATINE - CLERK OF DISTRICT COURT




                                CERTIFICATE OF SERVICE

        I hereby certify that on October 27, 2020, I electronically filed the foregoing with the
Clerk of the Court using the court’s electronic filing system which sent notification of such filing
to the following:

       John F. Doak
       Katz Nowinski P.C.
       1000 36th Avenue
       Moline, IL 61265
       jdoak@katzlawfirm.com


                                              /s/ Brock J. Pohlmeier
       Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 11 of 64
             E-FILED 2020 OCT 27 1:52 PM MUSCATINE - CLERK OF DISTRICT COURT




                IN THE IOWA DISTRICT COURT FOR MUSCATINE COUNTY


 JEFFREY MALLY,                                   Case No. LACV025801

          Plaintiff,

 vs.                                                     NOTICE OF APPEARANCE

 MUSCATINE LOGISTICS, LLC,

          Defendant.



         Sarah J. Millsap of the law firm of Jackson Lewis P.C., 10050 Regency Circle, Suite 400,
Omaha, Nebraska 68114, hereby enters her appearance on behalf of Defendant, Muscatine
Logistics, LLC, in the above-captioned matter.

         DATED this 27th day of October, 2020.

                                             Respectfully submitted,

                                             MUSCATINE LOGISTICS, LLC, Defendants

                                             /s/ Sarah J. Millsap
                                             Sarah J. Millsap, AT0007538
                                             Brock J. Pohlmeier, AT0014041
                                             Jackson Lewis P.C.
                                             10050 Regency Circle
                                             Suite 400
                                             Omaha, NE 68114
                                             Brock.pohlmeier@jacksonlewis.com
                                             Sarah.millsap@jacksonlewis.com

                                             ATTORNEYS FOR DEFENDANT
    Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 12 of 64
            E-FILED 2020 OCT 27 1:52 PM MUSCATINE - CLERK OF DISTRICT COURT




                                CERTIFICATE OF SERVICE

        I hereby certify that on October 27, 2020, I electronically filed the foregoing with the
Clerk of the Court using the court’s electronic filing system which sent notification of such filing
to the following:

       John F. Doak
       Katz Nowinski P.C.
       1000 36th Avenue
       Moline, IL 61265
       jdoak@katzlawfirm.com


                                              /s/ Sarah J. Millsap
      Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 13 of 64
             E-FILED 2020 OCT 27 2:35 PM MUSCATINE - CLERK OF DISTRICT COURT




             IN THE IOWA DISTRICT COURT FOR MUSCATINE COUNTY

 JEFFREY MALLY,                                )   Case No. LACV025801
                                               )
                        Plaintiff,             )
                                               )    DEFENDANT’S UNOPPOSED MOTION
 v.                                            )       FOR ADDITIONAL TIME TO
                                               )         RESPONSIVELY PLEAD
 MUSCATINE LOGISTICS, LLC,                     )
                                               )
                        Defendant.             )
                                               )
                                               )


        COMES NOW Defendant Muscatine Logistics, LLC (“Defendant”), by and through

undersigned counsel, and hereby moves the Court, pursuant to Iowa Rule of Civil Procedure

1.441(6), for additional time to file its Responsive Pleading to Plaintiff’s Petition at Law

(“Petition”). In support hereof, Defendant states as follows:

        1.      Plaintiff filed his Petition on September 28, 2020.

        2.      Plaintiff served Defendant on October 9, 2020.

        3.      Defendant’s responsive pleading deadline is currently October 29, 2020.

        4,      Defendant seeks a thirty (30) day extension to file a pleading responsive to

Plaintiff’s Petition.

        5.      No prejudice or significant delay would occur if Defendant is provided through

November 30, 2020 to responsively plead.

        6.      Plaintiff has been consulted and does not oppose this request for extension.

        WHEREFORE, Defendant requests the Court enter an order extending its responsive

pleading deadline to November 30, 2020.

         DATED this 27th day of October 2020.
     Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 14 of 64
               E-FILED 2020 OCT 27 2:35 PM MUSCATINE - CLERK OF DISTRICT COURT




                                              Respectfully submitted,

                                              MUSCATINE LOGISTICS, LLC,
                                              Defendant

                                              /s/ Brock J. Pohlmeier
                                              Sarah J. Millsap, #AT0007538
                                              Brock J. Pohlmeier, #AT0014041
                                              JACKSON LEWIS P.C.
                                              10050 Regency Circle, Suite 400
                                              Omaha, Ne 68114
                                              Telephone: (402) 391-1991
                                              Facsimile: (402) 391-7363
                                              Email: sarah.millsap@jacksonlewis.com
                                              Email: brock.pohlmeier@jacksonlewis.com

                                              ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

         I hereby certify that on October 27, 2020, I electronically filed the foregoing with the
Clerk of the Court using the court’s electronic filing system which sent notification of such filing
to all parties of record.


                                              /s/ Brock J. Pohlmeier




4837-2142-6128, v. 1




                                                 2
     Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 15 of 64
               E-FILED 2020 OCT 27 4:10 PM MUSCATINE - CLERK OF DISTRICT COURT




               IN THE IOWA DISTRICT COURT FOR MUSCATINE COUNTY

JEFFREY MALLY,                              )   Case No. LACV025801
                                            )
                       Plaintiff,           )
                                            )       ORDER GRANTING EXTENSION
v.                                          )
                                            )
MUSCATINE LOGISTICS, LLC,                   )
                                            )
                       Defendant.           )
                                            )
                                            )


         NOW ON THIS DAY, the Court having before it Defendant Muscatine Logistics, LLC’S

(“Defendant”) Unopposed Motion for Additional Time to Responsively Plead, and being fully

advised in the premises, does hereby find that good cause exists and that the motion should be

granted.

         Defendant’s responsive pleading deadline shall be extended to November 30, 2020.

         IT IS SO ORDERED.



                                                    ____________________________________
                                                    District Court Judge



4848-4674-4784, v. 1
 Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 16 of 64
          E-FILED 2020 OCT 27 4:10 PM MUSCATINE - CLERK OF DISTRICT COURT




                                               State of Iowa Courts

Type:                      OTHER ORDER

Case Number                Case Title
LACV025801                 JEFFREY MALLY V. MUSCATINE LOGISTICS LLC


                                                       So Ordered




Electronically signed on 2020-10-27 16:10:41   page 2 of 2
      Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 17 of 64
             E-FILED 2020 NOV 25 11:57 AM MUSCATINE - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR MUSCATINE COUNTY

 JEFFREY MALLY,                                )   Case No. LACV025801
                                               )
                           Plaintiff,          )
                                               )    DEFENDANT’S UNOPPOSED MOTION
 v.                                            )       FOR ADDITIONAL TIME TO
                                               )         RESPONSIVELY PLEAD
 MUSCATINE LOGISTICS, LLC,                     )
                                               )
                           Defendant.          )
                                               )
                                               )


        COMES NOW Defendant Muscatine Logistics, LLC (“Defendant”), by and through

undersigned counsel, and hereby moves the Court, pursuant to Iowa Rule of Civil Procedure

1.441(6), for additional time to file its Responsive Pleading to Plaintiff’s Petition at Law

(“Petition”). In support hereof, Defendant states as follows:

        1.      Plaintiff filed his Petition on September 28, 2020.

        2.      Plaintiff served Defendant on October 9, 2020.

        3.      Defendant’s responsive pleading deadline was originally October 29, 2020.

        4.      On October 27, 2020, this Court granted Defendant’s Unopposed Motion for

Additional Time to Responsively Plead, and extended Defendant’s responsive pleading deadline

to November 30, 2020.

        5.      Defendant seeks an additional thirty (30) day extension to file a pleading responsive

to Plaintiff’s Petition.

        6.      No prejudice or significant delay would occur if Defendant is provided through

December 30, 2020 to responsively plead.

        7.      Plaintiff has been consulted and does not oppose this request for extension.
     Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 18 of 64
              E-FILED 2020 NOV 25 11:57 AM MUSCATINE - CLERK OF DISTRICT COURT




         WHEREFORE, Defendant requests the Court enter an order extending its responsive

pleading deadline to December 30, 2020.

          DATED this 25th day of November 2020.


                                              Respectfully submitted,

                                              MUSCATINE LOGISTICS, LLC,
                                              Defendant

                                              /s/ Brock J. Pohlmeier
                                              Sarah J. Millsap, #AT0007538
                                              Brock J. Pohlmeier, #AT0014041
                                              JACKSON LEWIS P.C.
                                              10050 Regency Circle, Suite 400
                                              Omaha, Ne 68114
                                              Telephone: (402) 391-1991
                                              Facsimile: (402) 391-7363
                                              Email: sarah.millsap@jacksonlewis.com
                                              Email: brock.pohlmeier@jacksonlewis.com

                                              ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

         I hereby certify that on November 25, 2020, I electronically filed the foregoing with the
Clerk of the Court using the court’s electronic filing system which sent notification of such filing
to all parties of record.


                                              /s/ Brock J. Pohlmeier




4845-8318-4594, v. 2




                                                 2
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 19 of 64
     E-FILED 2020 NOV 25 11:57 AM MUSCATINE - CLERK OF DISTRICT COURT
      Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 20 of 64
              E-FILED 2020 NOV 30 11:52 AM MUSCATINE - CLERK OF DISTRICT COURT




               IN THE IOWA DISTRICT COURT FOR MUSCATINE COUNTY

 JEFFREY MALLY,                               )   Case No. LACV025801
                                              )
                        Plaintiff,            )
                                              )      ORDER GRANTING EXTENSION
 v.                                           )
                                              )
 MUSCATINE LOGISTICS, LLC,                    )
                                              )
                        Defendant.            )
                                              )
                                              )


         NOW ON THIS DAY, the Court having before it Defendant Muscatine Logistics, LLC’S

(“Defendant”) Unopposed Motion for Additional Time to Responsively Plead, and being fully

advised in the premises, does hereby find that good cause exists and that the motion should be

granted.

         Defendant’s responsive pleading deadline shall be extended to December 30, 2020.

         IT IS SO ORDERED.


4849-3583-3810, v. 1
 Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 21 of 64
          E-FILED 2020 NOV 30 11:52 AM MUSCATINE - CLERK OF DISTRICT COURT




                                               State of Iowa Courts

Type:                      OTHER ORDER

Case Number                Case Title
LACV025801                 JEFFREY MALLY V. MUSCATINE LOGISTICS LLC


                                                       So Ordered




Electronically signed on 2020-11-30 11:52:21   page 2 of 2
      Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 22 of 64
             E-FILED 2020 DEC 30 2:09 PM MUSCATINE - CLERK OF DISTRICT COURT




             IN THE IOWA DISTRICT COURT FOR MUSCATINE COUNTY

 JEFFREY MALLY,                               )     Case No. LACV025801
                                              )
                       Plaintiff,             )
                                              )         ANSWER TO PETITION AND
 v.                                           )          AFFIRMATIVE DEFENSES
                                              )
 MUSCATINE LOGISTICS, LLC,                    )
                                              )
                       Defendant.             )
                                              )
                                              )


        COMES NOW Defendant Muscatine Logistics, LLC (“Defendant”), by and through

undersigned counsel, and, pursuant to Iowa Rules of Civil Procedure, hereby submits its

Answer and Affirmative Defenses to Plaintiff Jeffrey Mally’s (“Plaintiff”) Petition at Law

(“Petition”) and states as follows:

       COUNT 1 – DISABILITY DISCRIMINATION UNDER THE IOWA HUMAN
              RIGHTS ACT, IOWA CODE, CHAPTER 216.1, ET SEQ.

        1.     Defendant is without sufficient information to admit or deny the allegations set

forth in Paragraph 1 and, therefore, denies same.

        2.     Defendant admits the allegations set forth in Paragraph 2.

        3.     Defendant denies the allegations set forth in Paragraph 3. Further answering,

Defendant avers that it employed Plaintiff as a forklift driver from June 2004 until his

employment was terminated on August 1, 2018.

        4.     Defendant admits Plaintiff filed a charge of discrimination on December 24, 2018

and received an Administrative Release from the Iowa Civil Rights Commission dated July 23,

2020. Defendant denies the remaining allegations set forth in Paragraph 4.

        5.     Defendant denies the allegations set forth in Paragraph 5.
    Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 23 of 64
             E-FILED 2020 DEC 30 2:09 PM MUSCATINE - CLERK OF DISTRICT COURT




       6.      Defendant denies that it employed Plaintiff for almost 25 years. Further

answering, Defendant avers that it employed Plaintiff as a forklift driver from June 2004

until his employment was terminated on August 1, 2018. Defendant is without sufficient

information to admit or deny the remaining allegations set forth in Paragraph 6 and, therefore,

denies same.

       7.      Defendant is without sufficient information to admit or deny the allegations set

forth in Paragraph 7 and, therefore, denies same.

       8.      Defendant denies that Plaintiff was off work prior to July 17, 2018 because he

was not feeling well. Defendant is without sufficient information to admit or deny the remaining

allegations set forth in Paragraph 8 and, therefore, denies same.

       9.      Defendant is without sufficient information to admit or deny the allegations set

forth in Paragraph 9 and, therefore, denies same.

       10.     Defendant denies the allegations set forth in Paragraph 10.

       11.     Defendant denies the allegations set forth in Paragraph 11.

       12.     Defendant is without sufficient information to admit or deny the allegations set

forth in Paragraph 12 and, therefore, denies same.

       13.     Defendant denies the allegations set forth in Paragraph 13.

       14.     Defendant is without sufficient information to admit or deny the allegations set

forth in Paragraph 14 and, therefore, denies same.

       15.     Defendant denies the allegations set forth in Paragraph 15.

       16.     Defendant denies that Aetna sent it an email indicating that Defendant “needed to

consider an ADA extension of time as an accommodation for Plaintiff’s diabetes disability.”




                                                 2
     Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 24 of 64
               E-FILED 2020 DEC 30 2:09 PM MUSCATINE - CLERK OF DISTRICT COURT




Defendant is without sufficient information to admit or deny the remaining allegations set forth

in Paragraph 16 and, therefore, denies same.

         17.      Defendant denies the allegations set forth in Paragraph 17.

         18.      Defendant denies the allegations set forth in Paragraph 18.

         19.      Defendant admits that allegations set forth in Paragraph 19.

         20.      Defendant denies the allegations set forth in Paragraph 20.

         21.      Defendant denies the allegations set forth in Paragraph 21.

         22.      Defendant denies the allegations set forth in Paragraph 22.

         23.      Defendant denies the allegations set forth in Paragraph 23.

         24.      Defendant denies the allegations set forth in Paragraph 24.

         Defendant denies that Plaintiff is entitled to the relief requested in his unnumbered prayer

for relief or any relief against Defendant whatsoever.

                                               JURY DEMAND

         Defendant admits Plaintiff seeks a jury trial in this matter.

                                             GENERAL DENIAL

         To the extent not expressly admitted herein, the allegations and inferences contained in

Plaintiff’s Petition are hereby denied.

                                       AFFIRMATIVE DEFENSES1

                                   FIRST AFFIRMATIVE DEFENSE

         Plaintiff’s Petition fails to state a cause of action upon which relief may be granted and

fails to allege sufficient facts necessary to state a claim.




1
 By asserting these defenses, Defendant does not intend to shift the applicable burden of proof regarding Plaintiff’s
claims.

                                                          3
    Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 25 of 64
            E-FILED 2020 DEC 30 2:09 PM MUSCATINE - CLERK OF DISTRICT COURT




                            SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s claim for damages fails, in whole or in part, because he has failed to mitigate his

alleged damages.

                             THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s own acts or omissions caused or contributed to any damages he claims he

incurred.

                            FOURTH AFFIRMATIVE DEFENSE

       To the extent discovery may disclose a factual basis for this defense, any recovery on

Plaintiff’s Petition as a whole, and each purported cause of action alleged therein, is barred in

whole or part by the after-acquired evidence doctrine.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s Petition as a whole, and each purported cause of action alleged therein, is barred

under the equitable doctrines of consent, waiver, estoppel, and unclean hands.

                              SIXTH AFFIRMATIVE DEFENSE

       At all times pertinent herein, Plaintiff was not a qualified individual with a disability

within the meaning of 42 U.S.C. § 12111(8), and therefore he has no standing to initiate this

action and no right to any relief under the A.D.A.

                            SEVENTH AFFIRMATIVE DEFENSE

       Even if Plaintiff was a qualified individual with a disability as defined by the A.D.A.,

Defendant had no knowledge thereof.

                            EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff never requested or sought a reasonable accommodation.




                                                 4
    Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 26 of 64
            E-FILED 2020 DEC 30 2:09 PM MUSCATINE - CLERK OF DISTRICT COURT




                              NINTH AFFIRMATIVE DEFENSE

       Defendant’s decision to terminate Plaintiff’s employment was based on legitimate, non-

discriminatory reasons.

       Defendant intends to rely on any other defenses that may become available, appear during,

or are the result of further action in this matter, and hereby reserves its right to amend this Answer

to assert such defenses.

       WHEREFORE, having fully answered the Petition, Defendant respectfully requests that

the Court enter judgment in its favor, dismiss Plaintiff’s Petition with prejudice, and enter an order

granting to the Defendant its attorneys’ fees, costs, and expenses incurred in defending this action,

as well as any other relief the Court deems just and equitable under the circumstances.

        DATED this 30th day of December 2020.


                                               Respectfully submitted,

                                               MUSCATINE LOGISTICS, LLC,
                                               Defendant

                                               /s/ Brock J. Pohlmeier
                                               Sarah J. Millsap, #AT0007538
                                               Brock J. Pohlmeier, #AT0014041
                                               JACKSON LEWIS P.C.
                                               10050 Regency Circle, Suite 400
                                               Omaha, Ne 68114
                                               Telephone: (402) 391-1991
                                               Facsimile: (402) 391-7363
                                               Email: sarah.millsap@jacksonlewis.com
                                               Email: brock.pohlmeier@jacksonlewis.com

                                               ATTORNEYS FOR DEFENDANT




                                                  5
     Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 27 of 64
               E-FILED 2020 DEC 30 2:09 PM MUSCATINE - CLERK OF DISTRICT COURT




                                CERTIFICATE OF SERVICE

         I hereby certify that on December 30, 2020, I electronically filed the foregoing with the
Clerk of the Court using the court’s electronic filing system which sent notification of such filing
to all parties of record.


                                              /s/ Brock J. Pohlmeier




4837-7732-3221, v. 1




                                                 6
                                                                                                                 Save                      Print          Clear Form
       Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 28 of 64
                   E-FILED 2021 JAN 27 1:31 PM MUSCATINE - CLERK OF DISTRICT COURT
Rule 23.5—Form 2: Trial Scheduling and Discovery Plan


Do not file this form in an Expedited Civil Action case, instead use Form 3.
      •     This form is to be filed within 7 days after the parties’ discovery conference and before the trial-setting
            conference with the court.
      •     The parties should complete the entire form except as otherwise indicated.


                         In the Iowa District Court for                                Muscatine                County

Jeffrey Mally                                                                 No. LACV025801
                                                                                Trial Scheduling and Discovery Plan
Plaintiff(s) / Petitioner(s)                                                                  Use of this form is mandatory
Full name: first, middle, last
                                                                             Date Petition filed: 09                   / 28        / 2020
                                                                                                        mm             dd           yyyy

vs.                                                                          Case type:  Law                    Equity     Other
                                                                                          PCR                   Judicial Review
Muscatine Logistics, LLC
                                                                             Trial type:  Jury                  Nonjury
                                                                             Expected trial length: 4      days
Defendant(s) / Respondent(s).                                                The amount in controversy
Full name: first, middle, last                                               exceeds $10,000.          Yes      No

Appearances:
Plaintiff(s) / Petitioner(s)
John Doak                                                                                                                                                  Show Lines

Katz Nowinski P.C. 1000 36th Ave. Moline, Illinois 61265                                                                                                   Hide Lines



Defendant(s) / Respondent(s)
Sarah J. Millsap and Brock J. Pohlmeier                                                                                                                   Show Lines
                                                                                                                                                           Hide Lines
Jackson Lewis, P.C., 10050 Regency Circle, Suite 400, Omaha, NE 68114
It is ordered:
1.        Trial Note to parties: Unless you have obtained a trial date from court administration, leave this date blank;
          the court will enter the date after the trial-setting conference.                           a.m.
          Trial of this case is set for                                         , 20          , at                 :                p.m.
                                             Month                     Day             Year          Time
          in the district court in the courthouse of the county named above.
2.        Pretrial conference Check one. Note to parties: If box A is checked, leave the date blank unless you
          have obtained a pretrial conference date from court administration. If you do not have a pretrial conference
          date and check box A, the court will enter the date, by order, after the trial-setting conference.      a.m.
          A.      A pretrial conference will be held on                               , 20       , at        :    p.m.
                                                                        Month                   Day         Year            Time
                   The conference may be held telephonically with prior approval of the court.
          B.       A pretrial conference will be held upon request.
3.        New parties List the time period or date when no new parties may be added.
          No new parties may be added later than 180 days before trial or by _________________________.

If you need assistance to participate in court due to a disability, contact the disability coordinator at: (_______) __________________ Persons who are
hearing or speech impaired may call Relay Iowa TTY (1-800-735-2942). Disability coordinators cannot provide legal advice. Disability coordinator
contact information available at: http://www.iowacourts gov/Administration/Directories/ADA_Access/

September 2015                                                 Rule 23.5—Form 2                                                            Page 1 of 6
     Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 29 of 64
               E-FILED 2021 JAN 27 1:31 PM MUSCATINE - CLERK OF DISTRICT COURT
Rule 23.5—Form 2: Trial Scheduling and Discovery Plan, continued



4.   Transcripts and records
     All required agency records or prior criminal transcripts will be filed within 30 days of the date of
     this Plan or by _________________________.

5.   Pleadings List the time period or date pleadings will be closed.
                                                         March 31, 2021.
     Pleadings will be closed 60 days before trial or by _______________________________________.

6.   Initial disclosures Check all that apply
     A.  The parties have exchanged initial disclosures.
     B.  The parties will provide initial disclosures no later than February 26, 2021.                                   .
     C.  The parties have stipulated that the following will not be included in initial disclosures:
          List items not included
                                                                                                                              Show Lines
                                                                                                                              Hide Lines


     D.  The parties have stipulated not to provide any initial disclosures.
     E.  The following party objects to providing initial disclosures on the following grounds:
          Identify the party and state all applicable grounds
                                                                                                                              Show Lines
                                                                                                                              Hide Lines


7.   Discovery
     The parties have held a discovery conference as required by Iowa Rule of Civil Procedure 1.507.
     All written discovery will be served no later than 90 days before trial. All depositions will be
     completed no later than 60 days before trial. Or, all discovery will be completed by
     Deposition deadline, including experts, of October 29, 2021. Written discovery shall be served by November 15, 2021. .
     ________________________________________________________________________

     Check all that apply
     A.  No discovery of electronically stored information is expected in this case.
     B.  The parties have conferred about discovery of electronically stored information and reached
             agreement as set out in Attachment A .
     C.  The parties have conferred about discovery of electronically stored information and have
             been unable to reach an agreement. Note to parties: If box C is checked, leave the following
             information blank unless the parties have obtained a hearing date, time, and location from court
             administration.                                                                a.m.
             A hearing is set for            /          /          , at:          :         p.m.
                                     mm          dd          yyyy           Time
               at the                                County Courthouse, courtroom                                    , or
                          County                                                            Courtroom number
               at the following location:                                                            .
     D.  The parties have agreed to a discovery plan, and their agreement is set forth in Attachment A .
     E.  The parties have agreed to deviate from the limits on discovery otherwise applicable to this
          action, and their agreement is set forth in Attachment    .
     F.  The parties have agreed to conduct discovery in phases, and their agreement is set forth in
          Attachment      .


September 2015                                     Rule 23.5—Form 2                                            Page 2 of 6
     Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 30 of 64
                E-FILED 2021 JAN 27 1:31 PM MUSCATINE - CLERK OF DISTRICT COURT
Rule 23.5—Form 2: Trial Scheduling and Discovery Plan, continued



     G.  The parties have reached an agreement under Iowa Rule of Evidence 5.502 as set forth in
          Attachment      .
     H.  The parties have reached an agreement under Iowa Rule of Civil Procedure 1.504 as set
          forth in Attachment   .
     I.    The parties have conferred about a discovery plan and have been unable to reach
            agreement on the issues set forth in Attachment           . Note to parties: If box I is checked, leave
            the following information blank unless the parties have obtained a hearing date, time, and location
            from court administration.                                                      a.m.
                A hearing is set for            /          /           , at:          :        p.m.
                                       mm       dd          yyyy               Time
                 at the                              County Courthouse, courtroom                                 , or
                           County                                                         Courtroom number
                 at the following location:                                                                              .
8.   Expert witnesses
     A. A party who intends to call an expert witness, including rebuttal expert witnesses, shall certify to
        the court and all other parties the expert's name, subject matter of expertise, and qualifications,
        within the following time period, unless the Iowa Code requires an earlier designation date (see,
        e.g., Iowa Code section 668.11):
          (1)                                           June 30, 2021.
                 Plaintiff: 210 days before trial or by ____________________________________________.

          (2)                                                                 July 30, 2021.
                 Defendant/Third Party Plaintiff: 150 days before trial or by __________________________.

          (3)                                                                      August 16, 2021.
                 Third Party Defendant/Others/Rebuttal: 90 days before trial or by ____________________.

     B. Any disclosures required by Iowa Rule of Civil Procedure 1.500(2)(b) will be provided:
        Check each that applies
          (1)     At the same time the expert is certified.

          (2)     According to the following schedule:
                 a. Plaintiff:      days before trial or by ________________________________ _______.

                 b. Defendant/Third Party Plaintiff:           days before trial or by __________ ________ ___.

                 c. Third Party Defendant/Others/Rebuttal:              days before trial or by

          ____________________________________________________________________                                        .

     C. This section does not apply to court-appointed experts.
     The deadlines listed in paragraphs 5, 6, 7, and 8 may be amended, without further leave of court, by filing a
     Stipulated Amendment to this Plan listing the dates agreed upon and signed by all attorneys and self-
     represented litigants. Such Stipulated Amendment may not override any requirement of the Iowa Court Rules
     and cannot serve as a basis for a continuance of the trial date or affect the date for pretrial submissions.
9.   Pretrial submissions
     At least 14 or     (the parties may enter another number but not less than 7) days before trial,
     counsel for the parties and self-represented litigants must:
     A. File a witness and exhibit list with the clerk of court, serve a copy on opposing counsel and
        self-represented litigants, and exchange exhibits. In electronic cases, witness and exhibit lists
        must be electronically filed, and the EDMS system will serve copies on all registered parties.
September 2015                                      Rule 23.5—Form 2                                         Page 3 of 6
     Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 31 of 64
                E-FILED 2021 JAN 27 1:31 PM MUSCATINE - CLERK OF DISTRICT COURT
Rule 23.5—Form 2: Trial Scheduling and Discovery Plan, continued



          Exhibits must be electronically submitted in lieu of exchanging them. These disclosures must
          include the following information about the evidence that the disclosing party may present at trial
          other than solely for impeachment:
          (1)    The name and, if not previously provided, the address, telephone numbers, and electronic
                 mail address of each witness, separately identifying those the party expects to present and
                 those the party may call if the need arises.

          (2)    The page and line designation of those witnesses whose testimony the party expects to
                 present by deposition and, if not taken stenographically, a transcript of the pertinent parts of
                 the deposition.

          (3)    An identification of each document or other exhibit, including summaries of other evidence,
                 separately identifying those items the party expects to offer and those it may offer if the
                 need arises. The following rules govern exhibits and exhibit lists:
                 a. Plaintiff will use numbers and Defendant will use letters. Pretrial exhibit lists will identify
                    each exhibit by letter or number and description. Exhibits must be marked before trial.
                 b. Immediately before commencement of trial, the court must be provided with a bench
                    copy, and the court reporter with a second copy, of the final exhibit list for use in
                    recording the admission of evidence.
                 c. In nonjury cases, immediately before commencement of trial, parties must provide the
                    court with a bench copy of all exhibits identified on the exhibit lists.
                 d. Within 7 days after the filing of an exhibit list, or within 4 days if the deadline for filing of
                    the list is less than 10 days before trial, counsel and self-represented litigants must file
                    with the clerk of court, and serve on each party, any identification, authentication, and
                    foundation objections to the exhibits listed; otherwise such objections are deemed
                    waived for trial purposes. In electronic cases, any identification, authentication, and
                    foundation objections will be electronically filed, and the EDMS system will serve
                    copies on all registered parties. Electronic filing of these objections must be done
                    within 7 days of the filing of an exhibit list, or within 4 days if the deadline for filing of the
                    list is less than 10 days before trial; otherwise, such objections are deemed waived for
                    trial purposes.
     B. File and serve motions in limine, with supporting legal authority.
     C. File and serve all proposed jury instructions in a form to be presented to the jury, including a
        statement of the case, the stock jury instruction numbers, and verdict forms. The court must be
        provided the instructions in written form and electronically.
     D. Deliver to the judge and serve a concise trial brief addressing factual, legal, and evidentiary
        issues, with citation to legal authorities.
10. Motions
     All motions including motions for summary judgment and except motions in limine, must be filed with
     the clerk of court's office or electronically filed at https://www.iowacourts.state.ia.us/EFile/ at least 60
     days before trial, with copies to the assigned judge.
11. Settlement conference Note to parties: If A or B is checked, leave any date blank; the court will enter
     the settlement conference date, by order, after the trial-setting conference.                                       a.m.
     A.  A settlement conference will be held on                                  , 20       , at               :       p.m.
                                                            Month            Day       Year          Time
                at the                                 County Courthouse.
                All parties with authority to settle must be present.                                                   a.m.
     B.  A settlement conference will be held on                                    , 20          , at          :      p.m.
                                                            Month             Day           Year          Time
                at the following location                                                                                     .

September 2015                                    Rule 23.5—Form 2                                                   Page 4 of 6
     Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 32 of 64
               E-FILED 2021 JAN 27 1:31 PM MUSCATINE - CLERK OF DISTRICT COURT
Rule 23.5—Form 2: Trial Scheduling and Discovery Plan, continued



               All parties with authority to settle must be present.
     C.  A settlement conference will occur at a date, time, and location arranged by the parties.
               All parties with authority to settle must be present.
     D.  A settlement conference will be held upon request.
     The parties are encouraged to consider alternative dispute resolution including private mediation or
     arbitration.
12. Settlements
     The parties are responsible for immediately notifying the court administrator of settlement.
13. Late settlement fees
     Late settlement fees under Iowa Rule of Civil Procedure 1.909 are applicable.
14. Continuances
     Continuances are discouraged and will only be granted for good cause. Motions to continue are
     governed by Iowa Rule of Civil Procedure 1.910. In the event the trial date is continued, all time
     deadlines in this Plan and any Stipulated Amendments remain in effect relative to the new trial date
     unless the court approves new deadlines.
15. Notice
     Failure to comply with any of the provisions of this Plan or Stipulated Amendments to this Plan may
     result in the court imposing sanctions pursuant to Iowa Rule of Civil Procedure 1.602(5), including
     limitation and exclusion of evidence and witnesses and payment of costs or attorney fees. The court
     will resolve disputes regarding oral agreements on scheduling by reference to this Plan or any
     Stipulated Amendments to this Plan.
16. Other List additional agreements of the parties for the Trial Scheduling and Discovery Plan
      Motions for Summary Judgment will be filed by January 31, 2022.




At least one signature to the Trial Scheduling and Discovery Plan is required. The signer certifies that all listed
parties have joined in this Trial Scheduling and Discovery Plan, subject to any objections noted.

I certify that all parties and attorneys to this action have agreed to this Trial Scheduling and
Discovery Plan and have been served with a copy.

January                         27         , 20 21          /s Sarah J. Millsap/Brock J. Pohlmeier
Signed:           Month         Day             Year        Party’s or attorney’s signature
Sarah J. Millsap/Brock J. Pohlmeier                          Jackson Lewis P.C.
Printed name                                                Attorney’s law firm, if applicable

10050 Regency Circle, Suite 400                              Omaha                           NE            68114
Mailing address                                             City                             State        ZIP code

( 402      ) 391-1991                            sarah.millsap@jacksonlewis.com    brock.pohlmeier@jacksonlewis.com
Phone number                                    Email address                     Additional email address, if available




September 2015                                    Rule 23.5—Form 2                                             Page 5 of 6
     Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 33 of 64
               E-FILED 2021 JAN 27 1:31 PM MUSCATINE - CLERK OF DISTRICT COURT
Rule 23.5—Form 2: Trial Scheduling and Discovery Plan, continued




Original filed with the clerk of court or electronically filed at https://www.iowacourts.state.ia.us/EFile/.
Copies to: counsel of record, self-represented litigants, and court administration.
For questions regarding documents filed with the court in this case, please see
www.judicial.state.ia.us/Online_Court_Services/Online_Docket_Record/ or call the clerk of court.




September 2015                                    Rule 23.5—Form 2                                     Page 6 of 6
      Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 34 of 64
              E-FILED 2021 JAN 27 1:31 PM MUSCATINE - CLERK OF DISTRICT COURT




              IN THE IOWA DISTRICT COURT FOR MUSCATINE COUNTY

 JEFFREY MALLY,                                 )       Case No. LACV025801
                                                )
                         Plaintiff,             )
                                                )          ATTACHMENT “A” TO TRIAL
 v.                                             )       SCHEDULING AND DISCOVERY PLAN
                                                )
 MUSCATINE LOGISTICS, LLC,                      )
                                                )
                         Defendant.             )
                                                )
                                                )


         I.      AGREEMENT ON DISCOVERY OF ELECTRONICALLY STORED
                                INFORMATION (“ESI”)

        The parties believe that there may be electronically stored information relevant to the

matters in this case in the possession of either or both parties. As such:

        a.      The parties anticipate voluntary cooperation with respect to retention and
                production of relevant ESI in their possession, and assistance with identifying the
                potential custodians of relevant and discoverable ESI;
        b.      The parties will utilize reasonable efforts to retrieve relevant electronically stored
                information from sources and to respond to discovery requests and will exercise
                reasonable diligence in the acquisition of all ESI;
        c.      The parties do not yet know whether computerized searches of email accounts or
                other computerized searches will be necessary, but if such searches are necessary,
                the parties agree to cooperate regarding computerized searches including the
                identification of accounts, servers, or databases to be searched, and search terms
                to be used in the searches; and
        d.      The parties do not currently anticipate the need for any cost sharing arrangements
                relating to the costs of producing, reviewing, retrieving, or storing ESI.
        If any further needs regarding ESI arise, the parties will endeavor to address such issues

prior to seeking the Court’s assistance.




                                                    1
     Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 35 of 64
               E-FILED 2021 JAN 27 1:31 PM MUSCATINE - CLERK OF DISTRICT COURT




                                    II.   DISCOVERY PLAN

         The parties have conferred as required by Iowa Rule of Civil Procedure 1.507. The parties

do not anticipate a need at this time for limited discovery, phased discovery, or a deviation from

the standard discovery deadlines.




4818-5972-0150, v. 1




                                                 2
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 36 of 64
     E-FILED 2021 FEB 08 9:24 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 37 of 64
     E-FILED 2021 FEB 08 9:24 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 38 of 64
     E-FILED 2021 FEB 08 9:24 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 39 of 64
     E-FILED 2021 FEB 08 9:24 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 40 of 64
     E-FILED 2021 FEB 08 9:24 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 41 of 64
     E-FILED 2021 FEB 08 9:24 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 42 of 64
     E-FILED 2021 FEB 08 9:24 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 43 of 64
     E-FILED 2021 FEB 08 9:24 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 44 of 64
     E-FILED 2021 FEB 08 9:24 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 45 of 64
     E-FILED 2021 FEB 08 9:24 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 46 of 64
     E-FILED 2021 FEB 08 9:24 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 47 of 64
     E-FILED 2021 FEB 08 9:24 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 48 of 64
     E-FILED 2021 FEB 08 9:24 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 49 of 64
     E-FILED 2021 FEB 09 9:41 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 50 of 64
     E-FILED 2021 FEB 09 9:41 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 51 of 64
     E-FILED 2021 FEB 09 9:41 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 52 of 64
     E-FILED 2021 FEB 09 9:41 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 53 of 64
     E-FILED 2021 FEB 09 9:41 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 54 of 64
     E-FILED 2021 FEB 09 9:41 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 55 of 64
     E-FILED 2021 FEB 09 9:41 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 56 of 64
     E-FILED 2021 FEB 09 9:41 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 57 of 64
     E-FILED 2021 FEB 09 9:41 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 58 of 64
     E-FILED 2021 FEB 09 9:41 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 59 of 64
     E-FILED 2021 FEB 09 9:41 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 60 of 64
     E-FILED 2021 FEB 09 9:41 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 61 of 64
     E-FILED 2021 FEB 09 9:41 AM MUSCATINE - CLERK OF DISTRICT COURT
Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 62 of 64
     E-FILED 2021 FEB 09 9:41 AM MUSCATINE - CLERK OF DISTRICT COURT
     Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 63 of 64
            E-FILED            LACV025801 - 2021 FEB 09 10:08 AM            MUSCATINE
                                  CLERK OF DISTRICT COURT                   Page 1 of 2



               IN THE IOWA DISTRICT COURT FOR MUSCATINE COUNTY

JEFFREY MALLY,                               )
                                             )
       Plaintiff,                            )
                                             )       No: LACV 025801
v.                                           )
                                             )      ORDER ON AMENDED, UNOPPOSED
                                             )      MOTION FOR LEAVE TO FILE
MUSCATINE LOGISTICS LLC,                     )      AMENDED PETITION AT LAW
                                             )
       Defendant.                            )


     This cause comes on for hearing on the Amended, Unopposed Motion for Leave to File
Amended Petition at Law filed by Plaintiff, the court being advised in the premises, it is hereby
ORDERED:

       1. Plaintiff’s Amended, Unopposed Motion for Leave to File Amended Petition at Law is
granted.

        2. The Amended Petition at Law attached to the Motion for Leave to File Amended
Petition at Law is deemed filed as of the date of this Order.

        3. Defendant shall have 21 days to file responsive motions or pleadings to the Amended
Petition at Law.

IT IS SO ORDERED.
 Case 3:21-cv-00018-SMR-HCA Document 1-1 Filed 03/02/21 Page 64 of 64
           E-FILED                     LACV025801 - 2021 FEB 09 10:08 AM   MUSCATINE
                                          CLERK OF DISTRICT COURT          Page 2 of 2




                                               State of Iowa Courts
Case Number                     Case Title
LACV025801                      JEFFREY MALLY V. MUSCATINE LOGISTICS LLC
Type:                           OTHER ORDER
                                                          So Ordered




Electronically signed on 2021-02-09 10:08:07
